DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/07/2021 has been entered.

Status of Claims
Claims 2-8, 10-16 and 18-20 are canceled.  Claims 1, 9 and 21-24 are pending where no claims have been amended.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9, 21 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Pressure-induced giant enhancement of magnetocaloric effects in MnNiSi-based systems” by Samanta et al.
Regarding claims 1 and 21, Samanta discloses an alloy comprising (MnNiSi)1-x(MnFeGe)x (i.e. first and second compounds isostructural with each other) with various examples where x is from 0.52 and 0.54 (Samanta, abstract, page 4).

Regarding claims 9 and 22, there is no lower limit to the amount of B, C, N, P, S, As and H in instant claims 9 and 22, and the alloy of Samanta would be expected to contain inevitable impurities from the metallurgical extraction technique and atmosphere including trace amounts of at least N, P and S.
Allowable Subject Matter
Claims 23 and 24 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Instant claims 23 and 24 are directed to an alloy as set forth in the instant claims.  The closest prior art of record is “Pressure-induced giant enhancement of magnetocaloric effects in MnNiSi-based systems” by Samanta et al as set forth in the instant claims. Samanta discloses an alloy comprising (MnNiSi)1-x(MnFeGe)x (i.e. first and second compounds isostructural with each other) with various examples where x is from 0.52 and 0.54 (Samanta, abstract, page 4).  Samanta differs from the instant claims in that Samanta does not discloses an alloy comprising CoFeGe.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D WALCK whose telephone number is (571)270-5905.  The examiner can normally be reached on Monday-Friday 10 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN D WALCK/               Primary Examiner, Art Unit 1736